Hamilton County, No. C-930351. Appellant has filed an untimely notice of appeal of the court of appeals decision affirming the trial court’s denial of his petition for post-conviction relief pursuant to R.C. 2953.21 and a motion for delayed appeal. This appeal involves a civil matter and not an appeal of a felony case to which the provisions for delayed appeal in S.Ct.Prac.R. II, Section A(4) apply.
IT IS ORDERED by the court, sua sponte, that the motion for delayed appeal be, and hereby is, stricken.
*1493IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal timely, this case be, and hereby is, dismissed for lack of jurisdiction.
Moyer, C.J., not participating.